       Case 1:18-cr-00887-SHS Document 143 Filed 08/11/21 Page 1 of 1




                          PATRICK J. JOYCE, ESQ.
                                           Attorney at Law
                                    70 Lafayette Street - 2nd Floor
                                     New York, New York 10013
                                           (212) 285-2299
                                        FAX (212) 513-1989

                                                                         New Jersey Office:
                                                                         658 Ridgewood Road
                                                                         Maplewood, NJ 07040
                                                                         (973) 324-9417



August 11, 2021

VIAECF
                                                    MEMO ENDORSED
Honorable Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       RE:    United States v. Jason Rhodes
              18-CR-887

Dear Judge Stein,

        I represent the Defendant, Jason Rhodes, in the above-captioned case. I am writing to
respectfully request that Mr. Rhodes's bail conditions be modified to permit him to travel to
Santa Rosa Beach, FL, for a trip that is in part work-related, from August 14 to August 26, 2021.
Mr. Rhodes has twice been granted permission to travel and twice returned without incident.
        Pre-trial services (through Myrna Carrington) does not object to this request. The
Government (through AUSA Jared Lenow) takes no position on this request.
        Thank you.

                                                                  Respectfully submitted,

                                                                  s/ Patrick Joyce

  Defendant's request to travel to Santa Rosa Beach, FL is granted.

  Dated:New York, New York
       August 11, 2021
